FILED
                                                                                     MAR - 9 2010
                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA                     Clerk Us o·
                                                                                  Sank . . 'strict ana
                                                                                        rUPtcy COurts


PERNELL A. DAVIS,                             )
                                              )
                          Plaintiff,          )
                                              )
         v.                                   )       Civil Action   NolO 0390
                                              )
u.s. PAROLE BOARD,                            )
                                              )
                          Defendants.         )


                                       MEMORANDUM OPINION

         This matter comes before the Court upon review of plaintiff s application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

        Plaintiff is a District of Columbia Code offender who was sentenced to two concurrent

terms of imprisonment in the Superior Court of the District of Columbia. See CompI. at 1, 3

(page numbers designated by the Court). According to plaintiff, he was released on parole in

1991 and his parole term expired in 2004. Id. at 1. Plaintiff alleges that, notwithstanding the

alleged termination of his parole term, the u.s. Parole Board issued a warrant for his arrest,

revoked his parole, and caused his return to custody until June 20, 2011. Id. Generally, plaintiff

claims that its actions violated the Ex Post Facto Clause of the United States Constitution, see id.

at 4, and he demands unspecified monetary damages "for pain and suffering and also for the loss

of ... personal property that [he] had before the parole board issue[ d] a warrant without authority

for [his] rearrest[.]" Id. at 5.

        The Court construes the complaint as a civil rights action under 42 U.S.c. § 1983 against




                                                                                                         3
the United States Parole Commission ("USPC"). To recover under § 1983, plaintiff must show

that the USPC was acting under color of state law; this provision does not apply to federal

officials acting under color of federal law. See, e.g., Williams v. United States, 396 F.3d 412,

415-16 (D.C. Cir. 2005). The USPC is a federal entity, see D.C. Code § 24-133 (a) (2001)

(establishing CSOSA "within the executive branch of the Federal Government"), and, therefore,

is not subject to suit under § 1983. Moreover, sovereign immunity bars a claim for money

damages against the USPC because of its status as a federal government entity. Settles v. United

States Parole Comm 'n, 429 F.3d 1098, 1106 (D.C. Cir. 2005) ("Despite its role in administering

parole for D.C. Code offenders, the [USPC] retains the immunity it is due as an arm of the

federal sovereign."). Accordingly, the Court will dismiss this action for lack of subject matter

jurisdiction. See, e.g., Epps v. Howes, No. 06-717(RMC), 2007 WL 2248072, at *3 (D.D.C. July

31, 2007) (dismissing claims brought under 42 U.S.c. §1983 against the United States, the

Department of Justice, and the USPC for lack of subject matter jurisdiction because these entities

were protected from suit by sovereign immunity).

       An Order is issued separately.